Citation Nr: 0123392	
Decision Date: 09/26/01    Archive Date: 10/02/01

DOCKET NO.  00-11 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an effective date earlier than July 3, 1998, 
for the grant of service connection for multiple disabilities 
and a total disability evaluation based on individual 
unemployability.


ATTORNEY FOR THE BOARD

Kristi Barlow, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1977 to 
December 1979, and again from January 1991 to June 1991.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from two August 1999 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan, which granted service connection for 
multiple disabilities and a total disability evaluation based 
on individual unemployability.  An effective date of July 3, 
1998, was assigned for all benefits.  The veteran appeals the 
assignment of the effective date.

The Board notes that the veteran raised the issue of clear 
and unmistakable error with regard to a prior RO decision in 
his August 2000 submission of a VA Form 9.  This issue is not 
perfected for appeal and is not before the Board.  Therefore, 
it is referred to the RO for consideration.

The Board also notes that although a hearing was scheduled 
before a Member of the Board at the regional office on March 
23, 2001, the veteran did not appear for that hearing.  In a 
March 2001 letter to the Board, the veteran declared that he 
was in fact at the regional office on time for his hearing, 
but that he was advised by his former representative that the 
matter of clear and unmistakable error would not be heard.  
The veteran also related that his right to a Board hearing 
was "denied."   Nevertheless, he requested that the review 
of the claim and a decision "be made without further delay 
or circumvention."  In that correspondence, the veteran also 
revoked his power of attorney with his then representative.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran did not appeal a November 1995 rating 
decision denying service connection for multiple 
disabilities.  Therefore, that decision became final.

3.  The current claim was filed on July 3, 1998.




CONCLUSION OF LAW

The requirements for an effective date prior to July 3, 1998, 
for the grant of service connection for multiple disabilities 
and a total disability evaluation based on individual 
unemployability have not been met.  38 U.S.C.A. §§ 5104, 
5110(a), 7105 (West 1991); 38 C.F.R. §§ 3.400, 20.302, 
20.1103 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset of this decision, the Board finds that VA has 
met its duty to assist the veteran in the development of his 
claim for an earlier effective date and duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete his claim under the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  By virtue of the Statement of the Case 
and Supplemental Statement of the Case issued during the 
pendency of the appeal, the veteran and his representative, 
when he had one, were given notice of the information, 
medical evidence, or lay evidence necessary to substantiate 
the veteran's claim.  All pertinent evidence has been 
obtained and associated with the claims folder and the 
veteran was offered the opportunity to appear and testify 
before a member of the Board to advance any and all 
arguments in favor of his claim.  As mentioned above, the 
veteran essentially waived his right to a hearing before the 
Board notwithstanding the fact that one had been scheduled 
for March 2001.  He has also subsequently expressly waived 
originating agency review of evidence received at the Board 
after the claims folder was sent from the RO in  March 2001.  
The Board thus finds that no further action is necessary to 
meet the requirements of the VCAA and the applicable 
regulatory changes published to implement that statute.

Except as otherwise provided, the effective date of an 
evaluation and award of pension, compensation, or dependency 
and indemnity compensation based on an original claim, a 
claim reopened after final disallowance, or a claim for 
increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  See 
38 C.F.R. § 3.400.

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in 
38 C.F.R. § 20.302.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 
20.1103.  Despite the finality of a prior adverse decision, a 
claim will be reopened and the former disposition reviewed if 
new and material evidence is presented or secured with 
respect to the claim which has been disallowed.  See 
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The evidence of record reveals that the veteran filed an 
original claim for service connection for multiple disorders 
in October 1994.  That application was denied in a November 
1995 rating decision with notice sent to the veteran 
regarding his appellate rights.  The veteran did not appeal 
this determination.  

In September 1996, the veteran requested that his claims for 
service connection be reopened.  He was notified by the RO 
in November 1996, that new and material evidence was 
required to reopen a previously denied claim.  The veteran 
responded in January 1997 by asking the RO to reconsider his 
claims based on the evidence of record and indicated that 
additional evidence would be forthcoming.  The RO then 
notified the veteran in January 1997 that his claims for 
service connection remained denied as no new and material 
evidence had been submitted.  The veteran was informed at 
that time that processing of his claims would continue if 
new and material evidence was received by November 14, 1997.

In June 1998, the RO sent a letter to the veteran with a 
Notice of Procedural and Appellate Rights (VA Form 4107) 
following an inquiry by his service organization 
representative regarding the status of the veteran's claims 
for service connection.  On July 3, 1998, an informal claim 
for compensation and pension benefits was received by the RO 
and medical evidence supporting the veteran's claims 
followed.  Consequently, the veteran was granted service 
connection for multiple disabilities as well as a total 
disability evaluation based on individual unemployability 
and an effective date of July 3, 1998, was assigned based on 
the date of receipt of claim.  The veteran has appealed the 
assignment of this effective date and requested that the 
Board disregard the fact that he did not appeal the prior 
denial of his claims in determining the appropriate 
effective date.

Given the evidence as outlined above, the Board finds that 
the only claim perfected for appeal by the veteran is the 
current claim which is based upon the informal claim filed 
on July 3, 1998.  The veteran did not file a Notice of 
Disagreement with regard to the November 1995 rating 
decision and, as a result, that decision became final.  

The Board is bound by law in determining effective dates and 
cannot disregard the fact that the veteran did not appeal 
the November 1995 rating decision in determining the 
appropriate effective date for his compensation benefits.  
Therefore, the Board must find that an effective date prior 
to July 3, 1998, cannot be assigned for the grant of service 
connection for multiple disabilities and the total 
disability evaluation based on individual unemployability as 
that is the date the RO received the veteran's current 
claim.  Although the date entitlement arose may be earlier 
than July 3, 1998, the Board is instructed by 38 C.F.R. 
§ 3.400 to assign the latter of the pertinent dates as the 
effective date for benefits.  Consequently, this appeal must 
be denied.


ORDER

An effective date prior to July 3, 1998, for the grant of 
service connection for multiple disabilities and a total 
disability evaluation based on individual unemployability is 
denied.




		
	John E. Ormond, Jr.
	Member, Board of Veterans' Appeals

 

